Citation Nr: 0925365	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
including gum disease, for accrued benefits purposes.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder, for accrued benefits purposes.

3.  Entitlement to accrued benefits on the basis of a claim 
of clear and unmistakable error (CUE) in a prior rating 
decision.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1940 
to July 1945 and from October 1946 to July 1952.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In April 2008, the Board remanded an issue of entitlement to 
accrued benefits for additional development.  In view of 
claims that were potentially pending on the date of the 
Veteran's death, the Board has characterized the issues as 
set forth on the title page.

Evidence was received by the Board subsequent to the most 
recent supplemental statement of the case (SSOC) that was 
prepared in April 2009.  The evidence consists of duplicate 
medical records and procedural documents.  Therefore, the 
Board finds that a remand to the agency of original 
jurisdiction (AOJ) for the issuance of another SSOC is not 
required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(Consideration of the question of entitlement to TDIU for 
accrued benefits purposes is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's missing teeth 
2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 17, 18, 20, 21, 
22, 23, 24, 25, 26, 27, 28, 29, 30, 31, and 32 were 
attributable to his active military service, but these teeth 
were replaceable.

2.  By a February 1981 decision, the Board denied service 
connection for a stomach disorder characterized as ulcerative 
perforating esophagitis.

3.  Evidence received since the Board's February 1981 
decision bears directly and substantially upon the claim of 
service connection for a stomach disorder and, when 
considered by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.

4.  It is as likely as not that the Veteran developed peptic 
ulcer disease as a result of his active military service.

5.  A claim of CUE in a prior rating decision was not pending 
at the time of the Veteran's death.





CONCLUSIONS OF LAW

1.  Missing teeth 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 
17, 18, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, and 
32 were incurred in active military service; service 
connection for these replaceable missing teeth for accrued 
benefits purposes is warranted.  38 U.S.C.A. § 5121 (West 
2002 & Supp. 2009); 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.159, 3.1000 (2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.381, 3.382, 4.150, Diagnostic Code 9913 (1991).

2.  A February 1981 Board decision, which denied service 
connection for a stomach disorder characterized as ulcerative 
perforating esophagitis, was final.  38 U.S.C. § 4004(b) 
(1976); 38 C.F.R. § 19.104 (1980).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a stomach 
disorder was received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156, 19.194 (1991).

4.  The Veteran had peptic ulcer disease that was the result 
of disease or injury incurred in active military service; 
service connection is warranted for accrued benefits 
purposes.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.159, 3.1000 (2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (1991).

5.  The appellant is not entitled to accrued benefits on the 
basis of a claim of CUE in a prior rating decision.  
38 U.S.C.A. §§ 5109A, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.1000 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The appellant's application for accrued benefits was filed 
prior to the enactment of the VCAA.  Additionally, the RO 
initially adjudicated entitlement to accrued benefits prior 
to the enactment.  Although pre-adjudicatory VCAA notice was 
not possible, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in cases such as this one, the 
appellant has the right to subsequent content-complying 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the issue of entitlement to accrued benefits 
has been accomplished.  Through an April 2008 notice letter, 
that was provided pursuant to the Board's April 2008 remand, 
the appellant and her representative were notified of the 
information and evidence necessary to substantiate the 
appellant's accrued benefits claims.  The notice letter 
specifically included a statement of the disabilities for 
which the Veteran was service connected at the time of his 
death, an explanation of the evidence and information 
required to substantiate an accrued benefits claim, and an 
explanation of the claims pending at the time of the 
Veteran's death.  Although the complete notice was not 
provided until after the RO initially adjudicated entitlement 
to accrued benefits, the issue was properly re-adjudicated in 
April 2009, which followed the April 2008 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2008 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the appellant was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the 
accrued benefits issue for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
were associated with the claims file when he died, as were 
treatment records and examination reports from the VA Medical 
Centers (VAMCs) in Chicago and Danville, Illinois, and 
Indianapolis, Indiana.  The appellant has submitted 
additional VA treatment records that were constructively in 
the possession of VA at the time of the Veteran's death.  
Thus, to the extent warranted in connection with entitlement 
to accrued benefits, VA has properly assisted the appellant.

II. Analysis

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) to which an individual 
was entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at date of death and due and unpaid, 
that shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2008).  
While an accrued benefits claim is separate from a veteran's 
claim filed prior to death, the accrued benefits claim is 
derivative of the veteran's claim; thus, an appellant takes 
the veteran's claim as it stood on the date of death, but 
within the limits established by law.  Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The Veteran died on June [redacted], 1991.  The appellant filed an 
application for Dependency and Indemnity Compensation, 
including for accrued benefits, later in June 1991.  The 
application was received within one year after the date of 
the Veteran's death; thus, it was filed in a timely manner.  
See 38 C.F.R. § 3.1000.  If the Veteran had a claim pending 
at the time of his death, an adjudication of the claim for 
accrued benefits purposes would be proper.  Potentially 
pending claims are addressed in the sections below.



A. Dental Condition

In May 1991, the Veteran submitted a statement that included 
multiple claims.  One claim was for service connection for 
"dental and gum disease."  No action was taken on the claim 
prior to the Veteran's death.  In July 1991, the RO 
adjudicated claims for accrued benefits purposes.  However, a 
claim of service connection for a dental condition, including 
gum disease, was not addressed.  Because the Veteran's claim 
was not a finally adjudicated claim at the time of his death, 
an adjudication of the claim for accrued benefits purposes is 
appropriate.  See 38 C.F.R. § 3.1000; Taylor v. Nicholson, 21 
Vet. App. 126, 127 (2007).

The Veteran's claim of service connection for a dental 
condition was presumably for compensation purposes, 
particularly so as it pertains to the area of accrued 
benefits.  That is, accrued benefits apply to entitled 
monetary benefits that were due as opposed to non-monetary 
benefits such as treatment.  Additionally, in October 1953, a 
dental rating sheet was issued that addressed the Veteran's 
VA dental treatment benefits.  Thus, the Board construes the 
pending claim of service connection for a dental condition 
that was filed in May 1991 to be for compensation purposes.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1991).

Current regulations provide that service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 
(2008).  Otherwise, dental disabilities are compensable for 
rating purposes under 38 C.F.R. § 4.150 (Schedule of 
ratings-dental and oral conditions).  Such disabilities 
include impairment of the mandible, loss of a portion of the 
ramus, and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.  38 C.F.R. § 4.150 
(Diagnostic Codes 9900-9916) (2008).  However, at the time 
the Veteran's claim was filed in 1991, treatable carious 
teeth, replaceable missing teeth, dento-alveolar abscess, 
pyorrhea alveolaris, and Vincent's stomatitis were all 
subject to service connection for compensation purposes, but 
rated as noncompensable.  See 38 C.F.R. §§ 3.381, 3.382, 
4.150 (Diagnostic Code 9913) (1991).

A review of the Veteran's service treatment records reveals 
that he had an entrance examination in September 1940 prior 
to his first period of active service.  The dental portion of 
the examination documented that tooth 8 on the right side and 
teeth 7, 8, and 14 on the left side were missing.  It was 
noted that the mouth and gums were normal.  Other than the 
four missing teeth, no dental condition was noted.  
Thereafter, a dental treatment record, dated in April 1941, 
indicated that tooth 14 on the right side and tooth 16 on the 
left side were missing.  There was poor occlusion and no 
periodontoclasia.  Carries were identified at teeth 5, 6, 7, 
and 16 on the right side and teeth 6, 13, and 15 on the left 
side.

In October 1946, the Veteran underwent a physical examination 
prior to his second period of active service.  Examination of 
the teeth revealed that the Veteran had loss of all his upper 
teeth-1, 2, 3, 4, 5, 6, 7, and 8 on both the right and left 
side.  Additionally, teeth 10 and 14 on the right side and 
teeth 14 and 16 on the left side were listed as missing.  A 
full upper denture was found.  There was no indication when 
the denture was created.  No other defects were noted.

An October 1947 dental treatment record did not reflect any 
additional missing teeth.  Caries were identified at teeth 11 
and 13 on the right side and tooth 13 on the left side.  
There was no occlusion or periodontoclasia.  In March 1948, 
the Veteran was fitted with another full upper denture.  An 
August 1948 dental treatment reflects that tooth 4 on the 
right side of the denture was broken.  No treatment was 
advised.  In July 1949, tooth 15 on the right side was 
identified as a non-restorable carious tooth.  Under other 
conditions, "Vincent" was listed, presumably referring to 
Vincent's stomatitis.  A November 1949 dental record reflects 
amalgam treatment of teeth 11, 13, and 16 on the right side 
and teeth 13 and 15 on the left side.  There was no 
periodontoclasia.

A reenlistment examination was conducted later in November 
1949.  A full upper denture was documented.  Teeth 14 and 15 
on the right side and teeth 14 and 16 on the left side were 
also missing.  Examination did not reveal malocclusion, 
periodontoclasia, or gingivitis.  In August 1950, tooth 15 on 
the right side and tooth 15 on the left side were newly 
identified missing teeth.  Teeth 10, 11, and 12 on the right 
side were noted as restorable carious teeth.  In January 
1951, the Veteran was involved in a motor vehicle accident 
that was determined to have occurred in the line of duty.  He 
suffered multiple injuries and was hospitalized.  There was 
no indication that he suffered dental trauma as a result of 
the accident.

An October 1951 dental treatment record indicates that tooth 
12 on the right side was extracted.  Teeth 10 and 11 on the 
right side and tooth 11 on the left side were noted as 
restorable carious teeth.  There was no periodontoclasia.  In 
November 1951, tooth 15 on the right side was extracted.  
Gingivitis was identified in December 1951.  In February 
1952, the Veteran's denture was repaired.  A May 1952 record 
noted that the Veteran had poor oral hygiene with several 
carious teeth, but the specific teeth were not identified.  
It was also noted at that time that the Veteran had trench 
mouth in England in 1944.  The Veteran was discharged from 
service on account of physical disability as a result of the 
motor vehicle accident.  A separation examination was not 
conducted.

Post-service evidence includes a VA dental examination that 
was conducted in May 1953, less than one year after the 
Veteran's separation from service.  Under VA's numbering 
system, all upper teeth (1-16) were missing.  Teeth 17, 19, 
28, 30, 31, and 32 were missing on the lower level.  The 
Veteran had a full denture replacing the upper teeth.  There 
were fillings present in teeth 18, 22, 27, and 29.  Teeth 21, 
23, and 25 appeared to be normal.  Gingivitis and salivary 
deposits were identified on the lower level.

A November 1961 VA hospitalization record provides a history 
of trench mouth in 1944 with the loss of all upper teeth 
during hospitalization in England for two months.  It was 
noted that the Veteran's remaining lower teeth were removed 
in 1959 and he had a full set of dentures.  A 1959 entry 
notes that the Veteran was to be seen for follow-up dental 
treatment but further detail was not provided.  In 1961, the 
Veteran complained that his gums swelled up and throbbed.  
Examination revealed that he was edentulous with full 
dentures.  There was no evidence of inflammation or exudates.  
In November 1971, the Veteran had his dentures repaired when 
he was hospitalized for other reasons.  A May 1982 record 
shows that no treatment was performed at that time as the 
Veteran continued to use dentures.  In February 1983, the 
Veteran was found to be edentulous with functioning dentures.  
The dentures were loose and needed to be repaired.  There 
were no soft tissue lesions noted.

In May 1991, the Veteran was examined by a dentist in the 
course of VA treatment.  The examination revealed that the 
Veteran was edentulous with no sign of tissue irritation.  He 
had very poor oral hygiene reflected by dentures covered with 
debris.  That set of dentures was fabricated in 1988.  No 
treatment was indicated other than to attempt to repair the 
Veteran's loosened maxillary denture.  

In consideration of the evidence in the claims file at the 
date of death, including evidence that was in VA's 
constructive possession (VA treatment records) even if the 
evidence was not physically located in the claims file, the 
Veteran was edentulous at the time he filed his claim having 
lost all of his teeth.  Service connection is not warranted 
for teeth 1, 15, 16, and 19 (under VA's numbering system) 
because those four teeth were missing when the Veteran 
entered his first period of active service.  The other teeth 
were normal at entrance.  Teeth 2, 3, 4, 5, 6, 7, 8, 9, 10, 
11, 12, 13, 14, 17, 26, 30, and 31 were indicated as missing 
in the service treatment records.  Additionally, teeth 18, 
20, 27, 29, and 32 were listed as treatable carious teeth 
during service.  Although there was a period of more than one 
year between the Veteran's periods of service, there is no 
indication in the record that any intercurrent problems with 
his teeth occurred during that time period.  

Teeth 18, 20, 21, 22, 23, 24, 27, 28, 29, and 32 were either 
missing at the May 1953 dental examination or by the time the 
Veteran was examined in November 1961.  Although the teeth 
were extracted or fell out after military service, there is 
an indication the teeth were lost as a result of the same 
process that led to the Veteran's in-service tooth loss.  The 
VA physician who noted the Veteran's dental history in 
November 1961 implied that Veteran lost all of his teeth on 
account of the original case of trench mouth (Vincent's 
stomatitis) in 1944.  This history is consistent with the 
information and evidence in the service treatment records.  
Significantly, Vincent's stomatitis was noted in the 
Veteran's records in 1949.  When reasonable doubt is resolved 
in favor of the Veteran, the Board finds that it is as likely 
as not that the Veteran's missing teeth (that were not 
identified at his entrance examination) were attributable to 
his active military service.  See 38 U.S.C.A. § 5017(b); 
38 C.F.R. § 3.102.  Thus, under the regulations in affect at 
the time of his death, service connection is warranted for 
replaceable missing teeth numbered 2, 3, 4, 5, 6, 7, 8, 9, 
10, 11, 12, 13, 14, 17, 18, 20, 21, 22, 23, 24, 25, 26, 27, 
28, 29, 30, 31, and 32.  See 38 C.F.R. §§ 3.381, 3.382, 4.150 
(1991).  

(The Board notes that the 1991 regulations state that service 
connection should not be granted for third molars at any time 
unless there is a definite record showing such teeth have 
been diseased after a reasonable period of service.  The 
third molars shown as present at induction and missing at 
discharge will not be granted service connection unless there 
is an actual record of extraction for reasons other than 
malposition or impaction.  38 C.F.R. § 3.382(c) (1991).  In 
the Veteran's case, there are no records reflecting that the 
two third molars existing at entrance were malposed or 
impacted.  The evidence suggests that the molars were 
extracted for the same reason as the other teeth.  Thus, 
service connection is indeed warranted for those third 
molars.)

Although service connection is warranted for the Veteran's 
identified replaceable missing teeth, service connection is 
not warranted for any other dental condition.  When the 
Veteran filed his claim in May 1991, then-current dental 
records did not indicate there were any conditions or 
symptoms other than the missing teeth.  The identified 
problem concerned the Veteran's oral hygiene as it pertained 
to his dentures.  There was no indication that the Veteran 
had Vincent's stomatitis at any point during his claim before 
he died.  Other dental problems previously identified, such 
as gingivitis and salivary deposits were also not shown when 
he filed his claim.  Even so, the 1991 regulations provide 
that salivary deposits are a type of routine dental condition 
that have no relation to service and that gingivitis is not 
considered a disease entity and is not ratable.  38 C.F.R. 
§ 3.382(c) (1991).  Consequently, there is no basis for an 
award of service connection for a dental condition other than 
the identified replaceable missing teeth.

B. Stomach Disorder

In the May 1991 statement, the Veteran also submitted a claim 
for a stomach disorder.  A claim of service connection for a 
stomach disorder was not addressed when the RO adjudicated 
claims for accrued benefits in July 1991.  Because the 
Veteran's claim was not a finally adjudicated claim at the 
time of his death, an adjudication of the claim for accrued 
benefits purposes is appropriate.  See 38 C.F.R. § 3.1000; 
Taylor, 21 Vet. App. at 127.

Unlike the dental condition claim, the Veteran had previously 
filed a claim of service connection for a stomach disorder 
and similarly-related claims.  He filed an application for 
benefits in July 1952 wherein he listed "bad stomach in 
1947" as a claimed disability.  By a September 1952 rating 
decision the RO denied service connection for a stomach 
condition.  The RO found that service records were silent 
with respect to any stomach condition and that the claimed 
stomach condition was not shown by the evidence of record.  
The Veteran was notified of the decision later that month and 
he did not appeal it.

In August 1954, the RO adjudicated a claim of service 
connection for peptic ulcer sua sponte after evidence was 
received from the VAMC in Indianapolis.  The claim was denied 
and appealed to the Board.  In May 1955, the Board denied a 
claim of service connection for peptic ulcer.  The Board 
noted the previously filed stomach condition claim and 
adjudicated the peptic ulcer claim on the merits.  It was 
determined that the medical evidence did not substantiate a 
diagnosis of peptic ulcer and a peptic ulcer was not shown to 
have been present during any period of the Veteran's service.

In June 1977, the Veteran filed a claim of service connection 
for right leg amputation.  Based on records from the Danville 
VAMC, the RO also, sua sponte, adjudicated a claim of service 
connection for esophagitis.  The claim was denied and 
appealed to the Board.  In February 1981, the Board 
determined that entitlement to service connection for 
ulcerative perforating esophagitis had not been established 
and it denied the appeal.  The Board found that ulcerative 
perforating esophagitis was not shown to have been present 
during either period of active service or until many years 
following the Veteran's final separation from service.

Based on this procedural history, the Veteran's May 1991 
claim of service connection for a stomach disorder was a 
claim to reopen, be it a claim pertaining to the stomach 
generally, or a claim pertaining to peptic ulcer or 
esophagitis specifically, as the three claims were previously 
denied and the denials were final.  38 U.S.C. § 4004(b) 
(1976); 38 C.F.R. § 19.104 (1980).  Nevertheless a pending 
claim for purposes of accrued benefits includes a deceased 
beneficiary's claim to reopen a finally disallowed claim 
based upon new and material evidence.  38 C.F.R. 
§ 3.1000(d)(5).  Notably, any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death.  Id.

VA may reopen and review a claim that has been previously 
denied by the RO or the Board if new and material evidence is 
submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156, 19.194 (1991).  At the time 
of his death, new and material evidence was defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of a previously denied claim.  38 C.F.R. 
§ 3.156(a) (1991).  

The evidence of record at the time of the Board's February 
1981 decision included:  service treatment records; VA 
treatment records and examination reports from the Chicago, 
Danville, and Indianapolis VAMCs, dated from 1953 to 1980; 
private treatment records; and applications, statements, and 
hearing testimony from the Veteran, his wife and family, and 
his representative.

Evidence added to the record since the February 1981 decision 
includes:  VA treatment records and examination reports, 
dated through June 1991; and applications, statements, and 
hearing testimony from the Veteran, his wife and family, and 
his representative.  Much of the new VA treatment records 
were submitted by the appellant after the Veteran died.  As 
noted previously, any new and material evidence must have 
been in VA's possession on or before the date of the 
beneficiary's death.  In the case of VA treatment records, 
even if they were not physically in the claims file at the 
time of the Veteran's death, the records were constructively 
in VA's possession as the records are created by VA.  Thus, 
all VA treatment records, no matter when they were associated 
with the claims file, are considered to be in VA's possession 
on or before the date of death.

New VA treatment records since 1981 consistently documented a 
history of peptic ulcer disease.  A February 1983 record 
reflected a history of peptic ulcer since 1940.  A 
September 1985 hospitalization report notes that the Veteran 
had peptic ulcer disease in 1948.  In November 1987, the 
Veteran was seen for abdominal pain.  The symptoms were 
consistent with severe erosive esophagitis and an 
exacerbation of the Veteran's pre-existing peptic ulcer 
disease.  When the Veteran died in June 1991, a listed 
diagnosis was a history of a perforated esophageal ulcer in 
1977.  

The Board finds that the evidence contained in the VA 
treatment records is new in the sense that it was not 
previously before VA decision makers.  The evidence is also 
material because it bears directly and substantially upon the 
specific matter under consideration.  That is, the evidence 
lends support to the contention that the Veteran had a 
stomach disorder that had its onset during his military 
service.  In view of what the evidence represents, it must be 
considered in order to fairly decide the merits of the 
previously denied claim.  See 38 C.F.R. § 3.156(a) (1991).  
As a result, based on the evidence in VA's possession at the 
time of the Veteran's death, the claim is reopened.  The 
Board will address the claim of service connection for a 
stomach disorder, for accrued benefits purposes, on the 
merits.

As noted previously, service connection is generally 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
certain chronic diseases, such as peptic ulcer (gastric or 
duodenal), may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1991).

A review of the Veteran's service treatment records reveals 
that his September 1940 entrance examination was absent any 
stomach defects.  Examination of the abdomen and the state of 
the abdominal wall was listed as normal.  An October 1946 
examination prior to his second period of service also did 
not identify any stomach disorder.  Although there is no 
service record documenting a "bad stomach" in 1947, a 
September 1948 record notes that the Veteran was under 
observation for a duodenal ulcer.  This is a significant 
record as there is evidence that the Veteran suffered from 
the claimed disability (to the extent peptic ulcer was 
included in the Veteran's stomach disorder claim) during 
active military service.

Later in September 1948, the Veteran was treated for an 
undiagnosed condition manifested by recurrent diarrhea, upper 
abdominal bleeding, and post prandial nausea.  In December 
1948 the Veteran continued to be treated for an undiagnosed 
condition.  He had gastrointestinal symptoms and diarrhea.  
In January 1949, the Veteran was treated for chronic mucous 
colitis, but it was attributed to a psychogenic cause.  A 
November 1949 reenlistment examination failed to identify an 
abnormality of the abdomen.  A February 1950 record reflects 
treatment for abdominal pain.  Peptic ulcer was to be 
excluded.  A gastrointestinal series was essentially 
negative.  

In January 1951, the Veteran was involved in a motor vehicle 
accident that was determined to be in the line of duty.  The 
Veteran suffered a fractured skull, concussion, fractured 
cervical vertebra, lacerated scalp, and an injury to the 
right index finger.  A stomach disorder was not attributed to 
the accident.  Even so, the Veteran had complaints of 
abdominal pain and tenderness during his resultant 
hospitalization.  In November 1951, the symptoms were thought 
to be episodes of recurrent acute gastrointestinal upsets and 
peptic ulcer was to be ruled out.  Later that month, the 
Veteran underwent an upper gastrointestinal series.  
Significantly, there was a suggestion of an ulcer crater in 
the distal portion of the duodenal bulb in the area of a 
noted spasm.  The impression was that there was probably an 
active duodenal ulceration.  Another record dated in November 
1951 lists as a diagnosis probable active duodenal ulcer by 
x-ray.

The Veteran underwent another gastrointestinal series in 
January 1952.  That series led to an impression of a negative 
examination of the upper gastrointestinal tract.  The 
findings were repeated in a May 1952 final medical summary 
that was made for a Physical Evaluation Board that was 
convened after the Veteran's motor vehicle accident.  The 
Veteran was ultimately discharged as a result of the physical 
disabilities arising from the accident.  A separation 
examination is not of record.  This is significant as such an 
examination would be helpful in determining whether the 
Veteran had a duodenal or other peptic ulcer when he 
separated from active military service.

Post-service records do not contain medical evidence dated 
within one year of the Veteran's final separation from 
service other than a February 1953 private record pertaining 
to a sinus infection and the May 1953 dental examination.  
The Veteran was examined by VA in December 1953 in connection 
with his initial application for benefits.  Although the 
Veteran was not diagnosed with peptic ulcer or other stomach 
disorder, it was noted that he complained of tenderness 
throughout the abdomen.

In June 1954, the Veteran was hospitalized with epigastric 
and abdominal pain.  The esophagus, stomach and duodenum were 
found to be normal.  An ulcer was found but it was a rectal 
ulcer.  Subsequently, the Veteran continued to complain of 
abdominal discomfort when he was treated by VA for other 
disabilities but no specific diagnosis was made.  In April 
1971, a Dr. L.E.K. indicated that the Veteran had been 
diagnosed with an ulcer of the stomach and treated for such.  
VA treatment records from that time period corroborate the 
letter.  In October 1972, the Veteran complained of 
epigastric pain.  A gastrointestinal series was considered 
normal but there was a question as to the existence of a 
duodenal ulcer.  

The Veteran was hospitalized in September 1975 for gastric 
reflux with inflammation of the esophagus.  No ulcer was 
diagnosed but a history of ulcers in service was noted.  In 
April 1977, the Veteran was diagnosed with ulcerative 
perforating esophagitis after complaining of dysphagia.  
Treatment for the resulting problems continued through July 
1977.  An April 1980 hospitalization report reflects that the 
Veteran had complaints of abdominal pain and vomiting.  
Esophageal spasm was reportedly found on an upper 
gastrointestinal series.  Esophageal stricture was to be 
ruled out.  A September 1980 medical history listed gastric 
ulcer in 1949, esophageal carcinoma in 1975, and hematemesis 
in 1977.  In November 1981, the Veteran underwent VA 
examination.  A history of surgery for an esophageal ulcer in 
1977 was noted.  Testing found that there was a deformity of 
the distal esophagus that was compatible with post-
inflammatory changes.  At that examination, there was no 
evidence of an ulcer or carcinoma.  A September 1984 note 
from a Dr. C. indicated that the Veteran had abdominal pain.  
Dr. C. indicated the symptom was from gastritis.  

As noted previously, VA treatment records dated in the 1980s 
to 1991 continued to document abdominal complaints and a 
history of peptic ulcer disease along with esophageal 
symptoms.  The November 1987 record noting that the Veteran's 
peptic ulcer disease was being exacerbated indicates that the 
Veteran continued to experience symptoms from his historic 
condition.  

In consideration of the evidence of record in VA's possession 
at the time of the Veteran's death, it was established that 
the Veteran was seen for a duodenal ulcer in service.  A 
peptic ulcer was identified on two occasions.  Over the 
nearly 50 years of his post-service life, the Veteran 
regularly complained of symptoms involving the abdominal 
area.  Although the legitimacy of whether the duodenal ulcer 
identified during military service was chronic may be 
questioned, continuity of symptomatology appears to be shown.  
To be sure, an ulcer was not found on every instance of post-
service treatment.  Even so, ulcers were found after 
appropriate testing was conducted on several instances.  
Additionally, the Veteran carried a history of peptic ulcer 
disease or similarly-designated disability throughout most of 
his post-service treatment at VA.  

Soon after the Veteran filed his claims, the RO attempted to 
schedule him for VA examinations to address the claims.  One 
of the claims listed on the examination request sheet was 
service connection for a stomach disorder.  Had the Veteran 
not died, an examiner may have been able to provide a medical 
opinion as to whether any peptic ulcer disease was 
attributable to his active military service, particularly the 
identified duodenal ulcer.  Unfortunately, this development 
was unable to be accomplished.  Be that as it may, the 
evidence in the claims file at least raises a reasonable 
doubt as to service incurrence.  Although no medical 
professional linked the Veteran's peptic ulcer disease to 
military service by way of an explicit opinion, no medical 
professional clearly attributed the disability to any 
intercurrent cause.  The circumstance of the Veteran's peptic 
ulcer disease was not one where the claimed disability was 
first identified many years after service.  In the Veteran's 
case, his claimed disability was identified in service and on 
many occasions afterwards.  As a result, when reasonable 
doubt is resolved in the Veteran's favor, the Board finds 
that it is as likely as not that his peptic ulcer disease was 
attributable to his active military service.  See 38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Thus, service 
connection for peptic ulcer disease is warranted for accrued 
benefits purposes.

C. CUE

In her correspondence concerning her claim of accrued 
benefits, the appellant appears to assert that there was 
clear and mistakable error (CUE) in prior VA decisions, 
particularly May 1984 and May 1986 rating decisions.  She 
maintains that the Veteran was wrongly denied entitlement to 
TDIU and that he did not receive certain retroactive payments 
for a restored 10 percent disability rating for his cervical 
spine disability.  In the April 2008 remand, the Board 
requested the AOJ to address the question of whether the 
Veteran had filed a claim during his lifetime of CUE in 
earlier rating decisions, including any decision that had 
resulted in a reduction of a total rating.  This is so, 
because a claim for VA benefits pending on the date of death 
includes a deceased beneficiary's claim of CUE in a prior 
rating or decision.  See 38 C.F.R. § 3.1000(d)(5).  The AOJ 
determined that the Veteran had not filed a claim of CUE 
during his lifetime.

Over forty rating decisions were issued during the Veteran's 
lifetime.  He did not explicitly file a claim of CUE with any 
final decision.  To the extent that he disagreed with and 
appealed the decisions, the underlying claims were 
adjudicated by the Board.  The Board issued decisions in May 
1954, May 1955, March 1964, August 1971, June 1974, January 
1979, February 1981, May 1986, July 1987, and July 1989.  The 
Board notes that the avenue for challenging Board decisions 
by a motion to revise a Board decision on the grounds of CUE 
was not available until February 12, 1999-after the Veteran 
died.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-1411 (2008).  Thus, a pending "claim" of CUE in 
a prior Board decision at the time of the Veteran's death 
would not be appropriate to address for accrued benefits 
purposes.

In regards to the appellant's assertion of an erroneous 
denial of entitlement to TDIU, the RO determined that the 
Veteran did not meet the requirements in a May 1984 rating 
decision.  The Veteran appealed the decision to the Board.  
In May 1986, the Board found that entitlement to TDIU was not 
established.  As a result, the May 1986 subsumed the May 1984 
rating decision.  Consequently, a claim of CUE in the May 
1984 rating decision would not have been permissible (had it 
been filed) as the May 1984 decision was not a final 
decision. In June 1986, the Veteran submitted a statement to 
the Board wherein he indicated that there were a few points 
of error in the Board's May 1986 decision.  As noted 
previously, this statement can not be construed as a 
"claim" of CUE in a prior Board decision because such an 
option was not available at that time.

The Board's May 1986 decision also restored a 20 percent 
rating (from 10 percent) for service-connected cervical spine 
disability.  The RO implemented the restoration by a rating 
action later in May 1986.  There is no subsequent statement 
by the Veteran indicating that he believed there was CUE in 
the implementation of the restoration of the 20 percent 
rating.

In sum, although a claim of CUE may be a pending claim for 
accrued benefits purposes, the Board finds that no such claim 
was pending at that time of the Veteran's death.  Thus, the 
appellant is not entitled to accrued benefits on the basis of 
a claim of CUE in a prior rating decision.


ORDER

Service connection for replaceable missing teeth numbered 2, 
3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 17, 18, 20, 21, 22, 
23, 24, 25, 26, 27, 28, 29, 30, 31, and 32, is granted for 
accrued benefits purposes.

Service connection for peptic ulcer disease is granted for 
accrued benefits purposes.

Entitlement to accrued benefits on the basis of a claim of 
CUE in a prior rating decision is denied.


REMAND

The Veteran's representative contends that the issue of 
entitlement to a TDIU was also pending at the time of the 
Veteran's death and consideration of a total rating for 
accrued benefits purposes is appropriate.  

In its May 1986 decision, the Board determined that 
entitlement to a TDIU was not established.  Notably, in June 
1986, the Veteran submitted a new application for increased 
compensation based on unemployability.  He primarily asserted 
that he was unable to work as a result of his service-
connected cervical spine disability.  In July 1986, the RO 
sent the Veteran a response indicating that the Veteran had 
submitted a duplicate claim and that no further action would 
be taken.

When the appellant's application for accrued benefits was 
adjudicated in July 1991, the RO addressed the disability 
levels of each of the Veteran's service-connected 
disabilities for accrued benefits purposes.  The RO 
determined that the Veteran's service-connected disabilities 
had not increased before his death and that increased 
benefits were not warranted for accrued benefits purposes.  A 
TDIU "claim" is not a separate claim for benefits; rather 
it is a part of a claim for increased compensation.  See Rice 
v. Shinseki, 22 Vet. App 447, 454-55 (2009).

When, in July 1991, the RO determined that an increase in 
disability was not shown, it impliedly found that a total 
rating was not warranted.  However, when the RO made that 
determination, service connection was not in effect for the 
identified replaceable missing teeth or peptic ulcer disease.  
Accordingly, the Board will remand the issue of entitlement 
to a TDIU so that the remaining part of the claim for 
increased compensation may be adjudicated with consideration 
of the two disabilities that service connection was not yet 
in effect for in July 1991.  

Accordingly, this issue is REMANDED for the following 
actions:

1.  Implement the grants of service 
connection for replaceable missing teeth 
2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 
14, 17, 18, 20, 21, 22, 23, 24, 25, 26, 
27, 28, 29, 30, 31, and 32, and for 
peptic ulcer disease, for purposes of 
accrued benefits, rating each as 
appropriate in accordance with applicable 
rating criteria.

2.  Adjudicate the issue of entitlement 
to TDIU for accrued benefits purposes 
with consideration of all the Veteran's 
service-connected disabilities (including 
the identified replaceable missing teeth 
and peptic ulcer disease).  If the 
benefit sought is not granted, furnish 
the appellant and her representative with 
a SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


